      Case 2:19-cr-00230-JCZ-MBN Document 66 Filed 12/10/20 Page 1 of 1



MINUTE ENTRY
ZAINEY, J.
December 10, 2020
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION
VERSUS                                                          NO: 19-230
COLBI TRENT DEFIORE                                             SECTION: A


                                        SENTENCING


Court Reporter: Sandra Minutillo
Case Manager: James Crull
Judicial Assistant: Pamela Angelette

PRESENT:        Jordan Ginsberg, Counsel for the government
                Valerie Jusselin, Counsel for defendant
                Marilyn Brasset, U. S. Probation

Case called 10:55 a.m..
Defendant waived physical presence, attended by video and was sentenced to count(s) 1 of the
Indictment.
Counts dismissed on motion of the United States as to this defendant: none.
See Judgment.
A hearing to determine restitution is set for January 12, 2021 at 10:00 AM
The defendant was remanded.
Hearing completed 11:40 a.m..

 JS-10: 0:45
